Dear Mr. Gegenheimer:
You have asked this office to address the following legal issue:
      May a Kenner city councilman also hold the position of traffic hearing officer at First Parish Court?
The provisions of our Dual Employment and Dual Officeholding Laws, LSA-R.S. 42:61, et seq., govern our response. Therein, the law prohibits the simultaneous holding of local elective office (here, the position of councilman), and another appointive office held on a full time basis. The position of traffic officer, created under the authority of LSA-R.S. 13:2562.21 and the language therein, constitutes an appointive office. However, the prohibition of LSA-R.S. 42:63 is applicable only in the instance where an appointive position is held on a full time basis, and as this is not the case, it is permissible for both positions to be held simultaneously.
Should you have further questions, please contact this office.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                               By: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams